Title: From Thomas Jefferson to the Board of Trade, 10 December 1779
From: Jefferson, Thomas
To: Board of Trade



In Council Dec. 10th. 1779.

The inclosed resolution for purchasing Slaves to carry on the West Ham Foundary is transmitted to your Board to be carried into execution, as the care of those works rests with you.

Th: Jefferson


P.S. Since writing the above another resolution of Assembly is come to hand for purchasing Iron of Mr. Ross. I inclose it to you with a Copy of his Letter proposing the supply, and Governour Henrys Answer.
Th. J.

